Citation Nr: 0336375	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-08 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable evaluation for hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
October 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted service connection for 
hearing loss and assigned a noncompensable rating from 
December 28, 2001.

In a May 2003 statement, the veteran appears to be raising 
the issue of increased evaluation for his service-connected 
tinnitus.  This issue is referred to the RO for appropriate 
action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that his service connected hearing loss 
warrants a compensable rating.

A preliminary review of the record discloses that additional 
action is required prior to final appellate review.  The 
Board is required to address the Veterans Claims Assistance 
Act of 2000 (VCAA) that became law in November 2000.  The 
VCAA provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

In this case, the Board notes that the veteran was not 
notified of the VCAA, nor was he notified of the division of 
responsibility between the VA and himself in obtaining 
evidence.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the United States Court of Appeals for Veterans Claim 
(Court) held that the failure by the Board to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform the 
claimant which evidence the VA will seek to provide and which 
evidence the claimant is to provide, is remandable error.   

The Board also notes that the VCAA specifically provides that 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  VCAA.  
38 U.S.C.A. § 5103A(b)(1), (2).  The veteran submitted a 
audiological examination from Massachusetts Eye and Ear 
Infirmary Audiology Department dated on June 23, 2002.  The 
examination reflects a decrease in the veteran's puretone 
hearing threshold.  The examination did not, however, use the 
Maryland CNC test, as required in 38 C.F.R. § 4.85 (2003).  
The veteran should be afforded a VA audiometric examination 
that utilizes the testing criteria from 38 C.F.R. § 4.85 to 
assess the current severity of the veteran's hearing loss.   

Accordingly, this matter is remanded to the RO for the 
following action:  

1.	The RO should send the veteran a VCAA 
letter.

2.	The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for hearing 
loss-the records of which have not 
already been obtained.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records and associate them with the 
claims folder.  If the RO cannot 
obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
VCAA.  

3.	The RO should schedule the veteran for 
a VA audiometric examination to assess 
the current severity of the veteran's 
service-connected hearing loss.  The 
claims folder, including all 
information received pursuant to the 
above request, must be made available 
for review in connection with the 
examination.

4.	When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of record, 
including all new evidence, and 
readjudicate the issue of entitlement 
to an initial compensable evaluation 
for hearing loss.  If the desired 
benefits are not granted, a 
supplemental statement of the case 
should be furnished to the veteran and 
his representative.  The veteran and 
his representative should be afforded 
an opportunity to respond to the 
supplemental statement of the case 
before the claims folder is returned 
to the Board for further appellate 
consideration.  

No action is required of the veteran until he receives 
further notice.  By this REMAND the Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of this 
REMAND are to further develop the record and to accord the 
veteran due process of law.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 




